Citation Nr: 1511576	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  04-37 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of vertebral fracture.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from February 1974 to May 1974. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which determined that new and material evidence had not been presented to reopen a claim of entitlement to service connection for a fracture of the T-9 vertebra. 

In July 2008, the Veteran provided testimony before a Veterans Law Judge (VLJ) at a Travel Board hearing.  The VLJ that conducted that hearing is no longer employed at the Board.  In May 2014, the Veteran provided a written statement indicating that he did not wish to have a hearing before another VLJ.

In a September 2008 decision, the Board reopened the claim, but denied the claim on the merits.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By way of a July 2009 order, the Court incorporated a Joint Motion for Remand (Joint Motion) that vacated the portion of the September 2008 Board decision that denied the claim upon the merits.

In February 2010, the Board remanded the case for further development.

In September 2014, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2014).  In October 2014, the opinion was obtained.


FINDING OF FACT

The Veteran was presumed sound at entrance into service; X-rays in service demonstrated a compression fracture of the T-9 vertebra; it is at least as likely as not that he has current residuals of the T-9 compression fracture first shown in service.

CONCLUSION OF LAW

The criteria for service connection for residuals of compression fracture of the T-9 vertebra have been met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's entrance examination report shows that his spine was clinically evaluated as normal, and that there were no other indications of a thoracic spine disorder.  Given the foregoing, the Veteran is entitled to a presumption of soundness at service entrance.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

The United States Court of Appeals for Veterans Claims (Court) has held that the presumption of soundness may only be rebutted where there is clear and unmistakable evidence that the condition both preexisted service and was not aggravated by service.  See Cotant v. Principi, 17 Vet. App. 116 (2003). 

Therefore, the Board must determine whether the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004). 

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000). 

The service entrance examination report, dated in February 1974, noted that the Veteran's spine was clinically evaluated as normal.  An associated "Report of Medical History" showed that the Veteran denied a history of recurrent back pain, and that he reported that he had hurt his back in a high school football injury, but was "completely healed."  Another notation noted a history of a back injury while playing football in 1967, that was now healed and NS [non-symptomatic]. 

Reports dated in May 1974 show that the Veteran complained of back pain.  The relevant impression noted possible lumbosacral strain, and old T9 compression fracture.  A May 1974 report notes that X-rays were interpreted to show an old T-9 compression fracture.  

A May 1974 Medical Board Report, and associated documents, to include a May 1974 examination report, noted the Veteran's reported history of "fracture of L-3 in 1967."  X-rays indicated no evidence of compression fracture of L-3, but minimal narrowing at T -9, with diagnoses that included status post compression fracture, T-9, EPTS [existed prior to service].  The Medical Board Report stated that a neuromotor examination was intact, that the approximate date of origin of the T-9 compression fracture was 1967, that it was not caused incident to service, and that it was not aggravated by active duty.  The Medical Board Report shows that it was determined that the Veteran was unfit for induction, and that he should be separated from service.  An associated May 1974 "Report of Medical History" showed that the Veteran reported having had recurrent back pain.  

The Veteran asserts that he did not have a preexisting fracture of his T-9 vertebra.  During his hearing, held in July 2008, the Veteran testified that he injured his thoracic spine during calisthenics, at which time, "I was on my back and my legs were up and doing this thing here, back and forth, and I just felt it pop, you know."  He further testified that he has had continuing thoracic spine symptoms since his service, but that he did not receive any relevant post-service treatment prior to 2002. 

A VA progress note, dated in 2002, notes DDD (degenerative disc disease) of the thoracic spine.  VA x-rays and bone imaging studies for the thoracic spine, dated in 2006, which note degenerative anterior spur formations of the mid-distal thoracic spine, findings thought to be consistent with DJD (degenerative joint disease) vs. metastatic disease. 

In a letter from L.H.W., M.D., dated in September 2003, the physician noted that he had recently treated the Veteran.  At that time, the Veteran had informed him that he (Dr. W.) had treated the Veteran for a back injury in 1967.  Dr. W. noted that his office records did not extend back that far.  He stated that the Veteran had also reported to him that he had had ongoing back pain in the low thoracic area since his service.  X-rays were noted to show minimal compression of the "D9" (presumably T-9) vertebra, with some degenerative changes around that level.  The relevant diagnosis was previous fracture of T9 with persistent mild compression and degenerative arthritic changes with symptoms.  Dr. W. essentially stated that the Veteran had a back injury during service which caused a compression fracture of D9 (presumably "T-9" vertebra), as well as degenerative arthritis. 

A decision of the Social Security Administration (SSA), dated in July 2006, indicates that the Veteran was determined to be disabled as of January 2006, with a primary diagnosis of arthritis, and a secondary diagnosis of diabetes.  The decision also notes that there was a compression of the vertebra at T-9, and "a T-9 fracture with persistent mild compression and degenerative arthritic changes with symptoms." 

A VA examiner in September 2006 noted thoracic spine degenerative disc disease, but stated that the Veteran's T-9 fracture "appears to be healed."  

In a statement apparently prepared in October 2009, M.G., who identified herself as a nurse for over 40 years, noted that she was fully familiar with the anatomy of the human body, including the spine; that she worked at Spohn Hospital in 1967 when the Veteran was admitted with a back injury, and that she attended him at that time; that she recalled the Veteran having severe lower lumbosacral pain; that this pain corresponds more with a L-3 vertebra problem than with one to the T-9 vertebra; and that she would have to conclude that any 1967 spine injury of the Veteran was to the L-3 vertebra.

In another letter from L.H.W., M.D., dated in October 2009, he noted that his treatment of the Veteran in 1967, which the Veteran recalls as involving a body cast, would not have been for a compression fracture of the thoracic spine, but more likely for a lumbar fracture involving a lateral element such as the pedicle.  He stated that just when the Veteran sustained a compression fracture of T-9 was unknown, but that it was first noted by x-ray during active service in 1974.  He also stated that when he examined the Veteran in 2006 [presumably meaning 2003] that there was evidence of a very mild compression fracture of T-9.

In a statement dated in September 2010, M.A.M., D.C., a chiropractor, after surveying the Veteran's X-rays and doing a physical examination, stated that the Veteran sustained an injury to L-3 while playing high school football, and sustained damage to T-9 while in the military.

A VA examination was conducted in June 2013.  The examiner diagnosed degenerative disc disease of the lumbar and thoracic spine, with spondylosis/osteoarthritis involving the lumbar and thoracic vertebrae.  The examiner opined that the Veteran's original injury in 1967 was likely to T-9 since that injury was more likely to result from a football injury than from the calisthenics reported by the Veteran in service.  The examiner also stated that the Veteran's current spine pathology was likely due to wear and tear and morbid obesity and not from a compression fracture of T-9.

The Board obtained a medical opinion from a VA neurosurgeon in October 2014.  This physician, after a thorough review of the record, stated that "an injury sustained in service may have played a minor contributing roll [sic] to the Veteran's back pain.  I believe that his initial injury in 1967 and his subsequent obesity play a larger roll [sic]."

In this case, there are no pre-service records of thoracic spine treatment in the record.  As noted above, the Veteran is presumed to have been in sound condition when examined at the outset of his period of service.  The record contains conflicting evidence on the nature of any pre-service back injury, as well as whether he sustained an injury to the spine during service.  Given the conflicting evidence of record, the Board cannot find that the presumption of soundness is rebutted by clear and unmistakable evidence.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  It is also undisputed that x-rays in service showed the presence of a T-9 compression fracture.  

There is also conflicting evidence on the question of whether the Veteran has current residuals of T-9 compression fracture.  However, the Board finds that it is at least as likely as not that such residuals are present.  

Dr. W., in September 2003, diagnosed previous fracture of T9 with persistent mild compression and degenerative arthritic changes with symptoms.  The VHA neurosurgeon in October 2014 concluded that an injury sustained in service may have played a minor contributing role to the Veteran's current back pain.  

Under these circumstances, when reasonable doubt is resolved in the Veteran's favor, service connection for residuals of compression fracture of T-9 is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120.





	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for residuals of fracture of the T-9 vertebra is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


